rFlLEDlN COURT OF APPEALS
                                                  12th CcjkL "'• Appeals District




                                                                     FILE COPY


      RE:   Case   No.   15-0180                            DATE:        3/9/2015
      COA #:   12-14-00238-CV            TC#:    20870
STYLE:IN THE INTEREST OF S.R.,           A    CHILD.


     A petition for review was filed today in the
above-styled case.  Respondent may file either a.
response, or a waiver of response.    If you file a
waiver, the Court will not grant the petition without
first requesting a response.   (Tex. R. App. P. 53.3)
There is no fee for a response or a waiver.

                           MS.   CATHY   S.    LUSK
                           CLERK,   TWELFTH COURT OF APPEALS
                           1517 WEST FRONT, SUITE 354
                           TYLER, TX  75702